Exhibit 10.56

Amendment No. 1

to the

Coca-Cola Bottling Co. Consolidated

Supplemental Savings Incentive Plan

(As Amended and Restated Effective November 1, 2011)

 

THIS AMENDMENT NO. 1 to the Coca-Cola Bottling Co. Consolidated Supplemental
Savings Incentive Plan (as amended and restated effective November 1, 2011) (the
“Plan”) is adopted by the Committee.

 

WHEREAS, Coca-Cola Bottling Co. Consolidated (the “Company”) has adopted and
maintained the Plan to provide benefits to selected key employees;

 

WHEREAS, the Plan authorizes the Committee to make amendments to the Plan; and

 

WHEREAS, the Committee desires to amend the Plan to include greater flexibility
in the amount of the Matching Contribution provided under the Plan.

 

NOW THEREFORE, effective as of January 1, 2013 a new Subsection (c) is added to
Section 3.1 of the Plan to read as follows:

 

 

“(c)

Post-2012 Matching Contributions:  The Plan Administrator, in his or her sole
and absolute discretion, may change the amount of the Matching Contribution
described in Subsection (b) of this Section for any Plan Year beginning after
the 2012 Plan Year, from time to time with respect to payroll periods subsequent
to the adoption of such change; provided, however, that any such change may not
cause an increase to the Matching Contribution described in Subsection (b) of
this Section.”

 

The Coca-Cola Bottling Co. Consolidated Supplemental Savings Incentive Plan (as
amended and restated effective November 1, 2011), as amended by this Amendment
No. 1, is hereby ratified and confirmed in all respects.

 

 

Compensation Committee of the Board of

 

Directors of Coca-Cola Bottling Co.

Consolidated

 

 

 

 

 

By:

 

/s/ Umesh Kasbekar

 

 

 

Umesh Kasbekar

 

Date: May 31, 2013